DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 23, 37, and 40 are allowable. Claims 43, 44, and 46, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Species A, B, and C, as set forth in the Office action mailed on 10/5/2020, is hereby withdrawn and claims 43, 44, and 46 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative David S Alavi on 1/12/2022.
The application has been amended as follows:

conversion structures after contracting the film.

Claim 30. (Currently Amended) The method of claim 29, comprising attaching light emitting semiconductor diode structures to the top surfaces of the wavelength conversion structures after contracting the film.

Claim 33. (Currently Amended) The method of claim 31, comprising attaching light emitting semiconductor diode structures to the top surfaces of the wavelength conversion structures after contracting the film.

Claim 40. (Currently Amended) A method of forming a light emitting device, the method comprising: 
mounting a first wavelength conversion structure and a second wavelength conversion structure onto a film, each wavelength conversion structure comprising a bottom surface attached to the film, an oppositely positioned top surface, and sidewall surfaces connecting the top and bottom surfaces, the wavelength conversion structures mounted to the film with a sidewall of the first wavelength conversion structure and an adjacent sidewall of the second wavelength conversion structure spaced apart from each other by a distance X; 
expanding the film such that the sidewall of the first wavelength conversion structure and the adjacent sidewall of the second wavelength conversion structure are spaced apart from each other by an expanded distance Y greater than X; and 
applying an optical isolation material between the adjacent sidewalls of the first and second wavelength conversion structures only after expanding the film and with the first and second wavelength conversion structures remaining attached to the film; and
attaching light emitting semiconductor diode structures to the top surfaces of the wavelength conversion structures after expanding the film.

Claim 42. (Currently Amended) The method of claim 37, comprising attaching light emitting semiconductor diode structures to the top surfaces of the wavelength conversion structures after expanding the film.

Claim 44. (Currently Amended) The method of claim 43, comprising applying [[an]] the optical isolation material between adjacent sidewalls of the first wavelength conversion structure and the third wavelength conversion structure, and between adjacent sidewalls of the third wavelength conversion structure and the second wavelength conversion structure.

Claim 48 (Currently Amended) The method of claim 40, wherein the film comprises a plurality of thick sections and a plurality thin sections, the thick sections have a height at least two times a height of the thin sections, and the wavelength conversion structures are mounted on the thick sections of the film.

Allowable Subject Matter
Claims 23-33, 35, 37, 39-44, and 46-48 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor suggests in the context of independent claim 23 the limitations, “…after applying the optical isolation material contracting the film to reduce [[the]] spacing between the adjacent sidewalls to a distance Z less than Y while the first and second wavelength conversion structures remain attached to the film.”  The Applicant’s arguments that removal of a device from the film in Ikegami Fig. 6C by vertical deviation would not necessarily result in horizontal expansion are persuasive.  In the method of Ikegami, the film is expanded by gripping from either end (or from all sides in a two-dimensional array.)  As the film is expandable, upon further consideration (and some experimentation), the Examiner is persuaded that the method step in Ikegami Fig. 6C would tend to further expand rather than contract the film in the horizontal direction.  Regarding independent claims 37 and 40, the prior art neither discloses nor suggests in the context of the claims respectively, “the bottom surfaces of the wavelength conversion .
Claims 24-33 are allowed as ultimately depending from claim 23; claims 35, 39, and 42 are allowed as depending from claim 37; and claims 41, 43-44, and 46-48 are allowed as ultimately depending from claim 40.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891  

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891